DETAILED ACTION
1.	This communication is responsive to the Amendment filed 4/25/2022.
Claims 1, 10 and 19 have been amended.  Claims 1-20 are pending in this application.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eshel et al. (US 2006/0212453) hereinafter Eshel in view of Jernigan (US 8,949,614) hereinafter Jernigan, and further in view of SETTY et al. (US 2020/0104393) hereinafter SETTY.

In claim 1, Eshel discloses “A method for storing data, the method comprising: 
receiving, from a client and by a node, a commit request associated with a first datum ([0031] a shared storage database 100 comprising a state management system 10 (the "system 10"). System 10 comprises a server state module 15, a state metadata module 20, and a server state and metadata 25 [0032] Each of the clustered servers 45 accesses data or files stored in a storage device 50 through a storage area network (SAN) 55. The shared storage database 100 further comprises a metadata server 60. The metadata server 60 accesses the server state and metadata 25 stored on the storage device 50 via storage area network 55 [0033] Each of clients 80 may represent an application such as, for example, a database management system, accessing data that is stored on the storage device 50); 
sending, in response to the commit request, a second commit request to a second node, wherein the second node comprises the first datum ([0077] System 10 comprises support for asynchronous writes in which clients 80 can write data to the clustered servers 45 without requiring the clustered servers 45 to commit data to stable storage before replying to the write request. Once one of clients 80 (i.e., the client 1, 65) completes the asynchronous write operations, it issues a commit request to direct the server (i.e., the server 1, 30) to flush data to stable storage); 
after sending the second commit request, receiving a first cookie from the second node ([0077] Upon receiving a write or commit request, the server 1, 30, provides the client 1, 65, with a number, called the verifier, which the client 1, 65, may present to the server 1, 30, upon subsequent write or commit operations. The verifier is a cookie, included in write and commit responses sent to the client 1, 65, that the client 1, 65, can use to determine if the server 1, 30, has changed state (i.e., failed) between a call to write and a subsequent call to write or commit)”.
Eshel does not appear to explicitly disclose however, Jernigan discloses “making a first determination that the first cookie does not match a second cookie stored in a node cookie hash table, wherein the second cookie is associated with the second node as specified in the node cookie hash table (col. 24 lines 7-25, When reflecting a file operation to a D-blade 350, the N-blade 310 will first look up any existing hash table entry and sends the data it finds there (if any) down to the D-blade 350 along with the rest of the request. In its response, the D-blade 350 will return post-operation attributes along with new settings for the N-blade 310 to cache, i.e. a new timestamp greater than the one sent by the N-blade, col. 26 lines 16-29, Each of the plurality of storage interfaces may be further operative to discard the allocation of timestamps and obtain a new allocation of timestamps when metadata associated with the object is modified. The at least one of the plurality of storage interfaces may be further operative to determine the second timestamp to be greater than any other timestamp previously returned for the object by another of the plurality of storage interfaces)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Eshel and Jernigan, the suggestion/motivation for doing so would have been to optimize requests from clients which span multiple Data Volumes and which require strong serialization by providing a "viral ticket book" model that provides lower latency while improving compatibility with client protocols (Abstract).		
Eshel and Jernigan do not appear to explicitly disclose however, SETTY discloses “in response to the first determination, updating a master verifier cookie on the node to obtain an updated master verifier cookie, wherein the master verifier cookie is different from the first cookie and the second cookie ([0020] In the verification, an audit processor 112 may maintain a read set that stores states that have been read from data store 110. Also, audit processor 112 maintains a write set that stores states that have been written to data store 110. When audit processor 112 receives a digest for an operation, audit processor 112 may generate a state for the read set and/or a state for the write set, which are appended to existing states in the read set and the write set. Audit processor 112 can then verify the operations of request handler 102 by comparing the read set and the write set. For example, if the states in the read set are at least a subset of the states in the write set, then audit processor 112 determines that the operations performed by request handler 102 are valid. However, if the states in the read set are not a subset of the states in the write set, audit processor 112 determines that the operations performed by request handler 102 are not valid); and 
sending the updated master verifier cookie to the client, wherein the first cookie and the second cookie are not sent to the client ([0032] At 308, audit processor 112 validates the operation of request handler 102 based on the read set and the write set. A comparison of the states in the read set and the write set is used to determine if the operation of request handler 102 is valid. Audit processor 112 determines if the states in the read set for a key is a subset of the states for a write set for the key. Audit processor 112 may perform the comparison for all keys [0033] At 310, audit processor 112 outputs a result of the validation. For example, the result may indicate whether or not the validation was valid or not valid)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Eshel, Jernigan and SETTY, the suggestion/motivation for doing so would have been to provide an improved verification process in a data store by using a single check on the states in the read set are a subset of the states in the write set ([0012][0013]).

In claim 2, Eshel and Jernigan teach 
The method of claim 1, further comprising: 
prior to receiving the commit request: 
receiving, from the client and by the node, a write request associated with the first datum (Eshel [0077] Once one of clients 80 (i.e., the client 1, 65) completes the asynchronous write operations, it issues a commit request to direct the server (i.e., the server 1, 30) to flush data to stable storage); 
sending, in response to the write request, a second write request to the second node (Eshel [0077] Upon receiving a write or commit request, the server 1, 30, provides the client 1, 65, with a number, called the verifier, which the client 1, 65, may present to the server 1, 30, upon subsequent write or commit operations); 
after sending the second write request, receiving the second cookie from the second node (Eshel [0077] The verifier is a cookie, included in write and commit responses sent to the client 1, 65, that the client 1, 65, can use to determine if the server 1, 30, has changed state (i.e., failed) between a call to write and a subsequent call to write or commit); 
storing the second cookie in the node cookie hash table (Jernigan col. 24 lines 7-25, When reflecting a file operation to a D-blade 350, the N-blade 310 will first look up any existing hash table entry and sends the data it finds there (if any) down to the D-blade 350 along with the rest of the request. In its response, the D-blade 350 will return post-operation attributes along with new settings for the N-blade 310 to cache, i.e. a new timestamp greater than the one sent by the N-blade); and 
sending the master verifier cookie to the client (Eshel [0079] System 10 prevents this scenario by ensuring that each of the clustered servers 45 use different write verifiers at all times. This requirement is coordinated via cluster system when each of the clustered servers boots up. In one embodiment, the start time of each of the clustered servers 45 is used as the verifier. Clocks among the clustered servers 45 are kept synchronized and are always started sequentially to ensure that all of the clustered servers 45 maintain a different verifier at all times).  

In claim 3, Eshel teaches 
The method of claim 1, further comprising: 
prior to sending the second commit request to the second node, making a second determination that the first datum is stored on the second node ([0077]-[0080] the server state and metadata module 25 on the storage device 50 keeps track of the servers in the clustered servers 45 that have failed or are in the process of failing back).  

In claim 4, Eshel teaches 
The method of claim 1, wherein updating the master verifier cookie on the node to obtain the updated master verifier cookie comprises using a current time of the node when the updating is initiated ([0079] the start time of each of the clustered servers 45 is used as the verifier. Clocks among the clustered servers 45 are kept synchronized and are always started sequentially to ensure that all of the clustered servers 45 maintain a different verifier at all times).  

In claim 5, Eshel teaches 
The method of claim 2, further comprising: generating the first cookie after the second node is rebooted ([0055] When the server 1, 30, is restarted, the network status monitor 315 on the server 1, 30, checks the persistent database of clients 80 that are monitored and notifies those clients 80 about the reboot or restart of the server 1, 30. At that time, the server 1, 30, enters the grace period in which all new lock requests are rejected or delayed; only reclaim lock requests are honored during the grace period. Clients 80 that are holding locks at the reboot server are notified through the protocol of the network status monitor 315 and urged to reclaim their previous locks during the grace period of the server 1, 30, before any of the other clients 80 are given an opportunity to appropriate locks previously held by the server 1, 30).  

In claim 6, Eshel teaches 
The method of claim 5, wherein the second node is rebooted after the second cookie is sent to the node and before the second commit request is received by the second node ([0074] After one of the clustered servers 45 crashes and reboots, the mount list enables the failed server to remember file systems mounted by each of clients 80 previously [0077] Once one of clients 80 (i.e., the client 1, 65) completes the asynchronous write operations, it issues a commit request to direct the server (i.e., the server 1, 30) to flush data to stable storage).  

In claim 7, Eshel teaches 
The method of claim 5, wherein the first cookie is generated using a timestamp corresponding to when the second node is rebooted ([0079] the start time of each of the clustered servers 45 is used as the verifier. Clocks among the clustered servers 45 are kept synchronized and are always started sequentially to ensure that all of the clustered servers 45 maintain a different verifier at all times).  
In claim 8, Eshel teaches 
The method of claim 1, wherein the client is a file system client and wherein a file system server on the node receives the commit request ([0077] System 10 comprises support for asynchronous writes in which clients 80 can write data to the clustered servers 45 without requiring the clustered servers 45 to commit data to stable storage before replying to the write request [0078] the client 1, 65, is failed over to another of the clustered servers 45 that happens to have the same verifier as the failed server, the server 1, 30).  

In claim 9, Eshel teaches 
The method of claim 8, wherein the file system server is a Network File System (NFS) Server and the file system client is a NFS client ([0033] Each of the clustered servers 45 comprises a file server protocol such as, for example, network file system (NFS), for managing access by clients 80 to the data on the storage device 50).

Claims 10-18 are essentially same as claims 1-9 except that they recite claimed invention as a non-transitory computer readable medium and are rejected for the same reasons as applied hereinabove.

Claims 19-20 are essentially same as claims 1-2 except that they recite claimed invention as a system and are rejected for the same reasons as applied hereinabove.


Response to Arguments
7.	Upon further review and an update search, a new ground(s) of rejections is made in view of newly found prior art SETTY et al. (US 2020/0104393).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157